Per Curiam:
One of the twenty-four exceptions, filed by the plaintiff below to the report of the learned master, relates to the admission of evidence; several of them complain of his findings of fact, and the others relate to his rulings and conclusions of law. Those exceptions were severally overruled by the court below, and that constitutes the subject of complaint in each of the first twenty-four specifications of error, respectively.
There was no error in the admission of the testimony referred to in the twenty-first specification.
*55An examination of the evidence returned with the record, aided by able argument of the learned counsel for the appellant, has failed to satisfy us that any of the findings of fact complained of are erroneous. No rule of practice is better settled than that the findings of fact by a master, sanctioned by the approval of the court below, will not be sot aside except for plain error: Kisor’s App., 62 Pa. 428; Sproull’s App., 71 Pa. 137. No such error appears in this case.
There was no error in construing the agreement for the sale of the lot, nor in any of the conclusions drawn from the facts found by the master and approved by the court.
It does not appear that the vendor refused to convey the land described in the agreement as bounded on the north by the south line of the United States arsenal, extended to low-water mark on the Schuylkill river, on the west by the river, and on the south by the “boundary line of James Pitts and Washington Hursh,” etc. There could have been no misunderstanding as to the boundary lines of the lot. They were familiar to both of the parties. The only complaint is, that the length of the river front line mentioned in the agreement as “ 138 feet, more or less,” is by actual measurement only 123 feet. For that difference of 15 feet appellant claims a proportionate deduction from the purchase money, on the ground of misrepresentation, etc. The learned master correctly found that there was neither misrepresentation nor warranty as to the width of the river front; that neither of the parties knew or took the trouble to ascertain definitely what the length of the line was. The length, “138 feet, more or less,” given in the agreement, was merely an approximate estimate, arrived at by scaling a plot or map of the land. It is unnecessary to refer specially to the evidence bearing on that subject. It fully sustains the conclusions of the master, and shows that appellant’s claim to deduction from the-purchase money is without merit. The object in giving the length of the river front as “138 feet, more or less,” was doubtless to avoid committing the vendor to any specific extent of river frontage.
The remaining specification, complaining generally of the decree, cannot be sustained. The decree is quite as favorable to appellant as the facts of the case warranted.
Decree affirmed, and appeal dismissed, at the costs of appellant.